Lockwood, J.
Application is made for the approval of the certificate of incorporation of “ World’s Fair Information & Service Club, Inc.,” pursuant to section 10 of article 2 of the Membership Corporations Law. The purposes for which it is desired to form such corporation, among other things, are to advocate, promote and maintain a business and social association of persons actively engaged in business and in any way interested in the New York World’s Fair; to advocate, promote and maintain a business and social association of persons that are contemplating visiting the New York World’s Fair and those desiring information in reference thereto; to voluntarily assist its members in carrying on their respective businesses, and to provide an opportunity for its members to secure information, guidance, etc., regarding the New York World’s Fair, and to meet and fraternize with one another. All the foregoing to be carried out without pecuniary gain or profit. The court has received a letter from Grover A. Whalen, president *181of New York World’s Fair, 1939, Incorporated, in which he states it has come to his attention through information received from the corporation counsel’s office that this application is pending, and “ it would seem in the interest of the public that applications of this character should be denied to avoid the confusion that would arise in the public mind because of the similarity of names.” It is obvious to the court that the use of the name proposed would lead to confusion, misunderstanding and a mistaken belief on the part of the public that this corporation had some official connection with the New York World’s Fair, 1939, Incorporated. This should in no way be construed as a criticism of the group of citizens who wish to form the proposed corporation for the purposes set forth in the certificate, but in view of the objection of the New York World’s Fair, 1939, Incorporated, as expressed in the letter from its president, Grover A. Whalen, some other name less likely to confuse should be selected.